
	
		II
		112th CONGRESS
		1st Session
		S. 908
		IN THE SENATE OF THE UNITED STATES
		
			May 5, 2011
			Mr. Wyden (for himself
			 and Mr. Merkley) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		A BILL
		To provide for the addition of certain real property to
		  the reservation of the Siletz Tribe in the State of Oregon.
	
	
		1.Treatment of certain property
			 of the Siletz tribe of the State of OregonSection 7 of the Siletz Tribe Indian
			 Restoration Act (25 U.S.C. 711e) is amended by adding at the end the
			 following:
			
				(f)Treatment of
				certain property
					(1)In
				generalThe Secretary may accept title to any additional number
				of acres of real property located within the boundaries of the original 1855
				Siletz Coast Reservation established by Executive Order dated November 9, 1855,
				comprised of land within the political boundaries of Benton, Douglas, Lane,
				Lincoln, Tillamook, and Yamhill Counties in the State of Oregon, if that real
				property is conveyed or otherwise transferred to the United States by or on
				behalf of the tribe.
					(2)Treatment as
				part of reservationSubject to paragraph (3), all real property
				that is taken into trust under paragraph (1) shall—
						(A)be considered and
				evaluated as an on-reservation acquisition under part 151.10 of title 25, Code
				of Federal Regulations (or successor regulations); and
						(B)become part of
				the reservation of the tribe.
						(3)Approval of
				county governments
						(A)Definition of
				CountyIn this paragraph, the term County means the
				following counties in the State of Oregon:
							(i)Benton
				County.
							(ii)Douglas
				County.
							(iii)Lane
				County.
							(iv)Lincoln
				County.
							(v)Tillamook
				County.
							(vi)Yamhill
				County.
							(B)Notification to
				Secretary
							(i)Opt-in
								(I)In
				generalSubject to clause (iii), any real property taken into
				trust under this subsection shall be considered and evaluated as an
				on-reservation acquisition under part 151.10 of title 25, Code of Federal
				Regulations (or successor regulations), if the Board of County Commissioners or
				other appropriate County executive of the County in which the real property is
				located submits to the Secretary written approval of that consideration and
				evaluation in the form of a resolution or other appropriate governing
				document.
								(II)Action by
				SecretaryIf a Board of County Commissioners or other appropriate
				County executive submits written approval to the Secretary under subclause (I),
				the Secretary shall consider and evaluate in accordance with subclause (I) any
				real property taken into trust in that County under this subsection by not
				later than 30 days after the date on which the Secretary receives the written
				approval.
								(ii)Other
				acquisitionsIf a Board of County Commissioners or other
				appropriate County executive does not submit written approval to the Secretary
				under subclause (I), any real property taken into trust in that County under
				this subsection shall be considered and evaluated under the appropriate
				provisions of part 151 of title 25, Code of Federal Regulations (or successor
				regulations), as determined by the Secretary.
							(iii)Opt-out
								(I)In
				generalA Board of County Commissioners or other appropriate
				County executive that submits written approval to the Secretary under clause
				(i)(I) may revoke that approval by submitting to the Secretary written
				documentation of the revocation in the form of a resolution or other
				appropriate governing document for—
									(aa)any real
				property taken into trust in that County under this subsection; or
									(bb)a
				specific transaction in which real property is taken into trust in that County
				under this subsection.
									(II)No
				retroactivityAny revocation submitted under subclause (I) shall
				apply only to real property that is taken into trust on or after the date on
				which the Secretary receives the revocation.
								(III)Action by
				Secretary
									(aa)In
				generalIf a Board of County Commissioners or other appropriate
				County executive submits a revocation to the Secretary under subclause (I)(aa),
				the Secretary shall consider and evaluate any real property taken into trust in
				that County under the appropriate provisions of part 151 of title 25, Code of
				Federal Regulations (or successor regulations), as determined by the Secretary,
				by not later than 30 days after the date on which the Secretary receives the
				revocation.
									(bb)Specific
				transactionsIf a Board of County Commissioners or other
				appropriate County executive submits a revocation to the Secretary under
				subclause (I)(bb), the Secretary shall consider and evaluate that specific
				transaction in which real property is taken into trust in that County under
				this subsection under the appropriate provisions of part 151 of title 25, Code
				of Federal Regulations (or successor regulations), as determined by the
				Secretary, beginning on the date on which the Secretary receives the
				revocation.
									(4)Prohibition on
				gamingAny real property taken into trust under paragraph (1)
				shall not be eligible, or used, for any gaming activity carried out under the
				Indian Gaming Regulatory Act (25 U.S.C.A. 2701 et
				seq.).
					.
		
